DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response to Election/Restriction filed 07/16/2021 has been received and considered. Claims 1-3 and 8 are elected without traverse and presented for examination.

Drawings 
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Examiner notes that the drawings presented do not represent the mode of operation of the invention. They are merely schematic diagrams of a cam mechanism and a cam as well as charts. Examiner requests Applicant to provide a drawing that explicitly shows a flowchart or a diagram of the claimed method and apparatus.

Claim Objections
Claim 3 line 4 uses the acronym or variable “S”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 3 line 4 uses the acronym or variables “T” and “Tn”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A description or definition of "apparatus" is non-existent in the specification. Examiner notes that the Application description is silent about "apparatus", system, memory, processor, or computer. 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites the limitation "the data" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. There is no "a data" anteceding this limitation in the claim. 
Claim 3, line(s) 3 set forth features that may or may not occur in the future. The terms “can be” indicate the lack of a positive recitation of the functionality that is recited for which a 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method to design a cam curve for a cap screwing machine based on a multi-objective method (process = 2019 PEG Step 1 = yes) comprising: step 1: acquiring key point data determined for realizing functions of a cam of the cap screwing machine; step 2: performing dimensionless processing on the key point data to obtain dimensionless time T and dimensionless displacement S; step 3: writing an n-order polynomial fitting cam curve displacement function, comparing a fitting error with a set allowable error, and if the comparison result is greater than a set threshold, manually interpolating local control points till the comparison result is within the set threshold; then, obtaining a polynomial fitting cam curve expression and chart in combination with constraints of key point displacement by using a least squares method, n being a positive integer; and step 4: selecting a cam curve optimization objective and setting a weight coefficient to construct an optimized cam curve. 
(system = 2019 PEG Step 1 = yes) configured to perform the method to design a cam curve for a cap screwing machine based on a multi-objective method according to claim 1. 
Claims 1 and 8 step 2 and 3 are substantially drawn to mathematical relationships/calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
As to the “step 1: acquiring key point data" limitations, they appear to be analogous to “mere data gathering” (2019 PEG Step 2A, Prong Two). Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See collecting information, analyzing it, and displaying certain results of the collection and analysis at issue in Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. 
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial Exception/Abstract idea into a practical application?= NO). The claims do not recite additional limitations/elements. Thus, for at least these reasons, each of the claims is directed to an abstract idea. 
Step 2B: Claim provides an Inventive Concept? As discussed with respect to Step 2A, the claims do not recite additional limitations/elements. The claims are ineligible.
As to the dependent claim 2 “the data that a cam follower of the cap screwing machine arrives at corresponding displacement points at corresponding angles is used" limitations, they appear to be analogous to “mere data gathering” (2019 PEG Step 2A, Prong Two). Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See collecting information, analyzing it, and displaying certain results of the collection and analysis at issue in Electric Power. 
Step 2B: Claim provides an Inventive Concept? As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B. The claims are ineligible.
As to the dependent claim 3, it is substantially drawn to MATLAB mathematical relationships/calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2B: Claim provides an Inventive Concept? As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B. The claims are ineligible.
Claims 1-3 and 8 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

As to claim 8, it recites: "an apparatus configured to perform the method to design a cam curve for a cap screwing machine based on a multi-objective method according to claim 1". Claim 8 is a product without any structural recitation, therefore it falls under the non-statutory category of software per se. 

Allowable Subject Matter
Claims 1-3 and 8 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
While Leonard Paul Short, U.S. Pre–Grant publication 20140190775, discloses "[0056]... a further method for creating or defining the spline... which defines the cam profile may be developed utilizing mathematical technique(s)... establishing the X,Y Cartesian coordinates of 
Steven B. Wolff, U.S. Patent 5986190, discloses "tremolo function... is provided by a non-linear string tensioning device comprised of a rigid shaft with a series of rigid pulley like elements, cam like elements... whose tensioning displacement shall conform to the table of tremolo bar input angle versus tensioning displacement multiplicand one per string which may be derived from... equations" (see col. 11, lines 4-11),
and Yuji Yasui, U.S. Pre–Grant publication 20030094151, discloses "[0012]… no approximate conversion is needed for modeling the controlled object, thereby making it possible to reduce a modeling error of the controlled object model and ensure a larger margin for control stability, as compared with the conventional cam phase control apparatus which relies on the continuous time based model, to ensure a larger controller gain and improve the controllability",
none of the references cited taken either alone or in combination and with the prior art of record disclose
claim 1, "… design a cam curve for a cap screwing machine… writing an n-order polynomial fitting cam curve displacement function, comparing a fitting error with a set… error… if the comparison… is greater than a… threshold… interpolating local control points till the comparison… is within the… threshold; then, obtaining a polynomial fitting cam curve… with constraints of key point displacement by using a least squares method… selecting a cam curve optimization objective and setting a weight coefficient to construct an optimized cam curve…",
.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN CARLOS OCHOA whose telephone number is (571)272-2625. The examiner can normally be reached on  Mondays, Tuesdays, Thursdays, and Fridays 9:30AM 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
***
/JUAN C OCHOA/		8/6/21Primary Examiner, Art Unit 2127